OFFICE   OF   THE    ATTORNEY     GENERAL      OF   TEXAS
                                                AUSTIN




            Honorable C. J.
            County Auditor
            maces county
            Gorpua Ghrlrrti,

            Dear Rr.      Wildr :




                           we ha?.    your
            whfoh you aall our atto                                rent aonfllot
            opiaion8 X8. 04846, G4                                  whloh you hare in
            your pollrearloll.
                                                                   8 brierly a8 fO11OWS:
..::~~
   ,~
    ..:>,,.
      .,(
       .,
        ,I::
      .',
       we.',
           .'~
         ,<.,*,+-                                                  8ub8teme,       that lr




                                           r the fiscal year 1038 end not mom than
                                           110~ed 8UOh OffiOer8 U&F         bbW8 8Xi8tiBg




           ty   into     a hi&her    population   bM0k.t    (LO set    Out iti Arthl.@a
           9883 end 88891,V.A.C.8. (100,001 - 180,000), and notid have no
 Honorable        C.   J. Wilde, Page 2


 effect on the compen8atIon to be paid tbe ralary offioeera
 of auah aountg ror the year M41i
           Opinion NO. O-2560 holds, in substanoe,that as
 LhBtOne          County
                   aomes within the 37,501 to 60,000 pop&a-
tlon braoket (according to the 1930 Federal Census) aa pro-.
Vfded in Artialse   3883 an4 3891, V,A.C,B., and abo oomiw
rithio the 20,000 to 37,500 populationbracket (nocording
t.6the 1940 federal Census) and baa an asses&e& valuatfon
in exae88 of Fifteen kSlllionBollars, as provided in sea-
tion 13 of Artsole 39120, <thesalary offlcera of suab eoun-
ty aould reaelve  a aompen8atfonfor,tbe year 194$ of the
marinuniallowsdunder BeI4 Article8   %83 and 3891 for ooun-
tier within such populationbraokat, aa firat above set out,
plus the amoUnt allrmod under Sootion 1s of said Artiale
391eS for countis aomIng withfn the populationbmaket and
above th6a8@86rd va1UatiOn,a8 next 8bOVe 8Ot Out.
          Wo.aro unabl8 to fh¶ any aonfllct in thoeo opin-
ions and we bolieo that tbey'eorreotly8tatO the tiw %a
rsprd to their 8UbjWt mtkr.
          ‘#8 o a u.
                   to y o urlttmntlothat
                                       n    tha    roviror  ill
seation 1s oi said ~Alp8lOl8 wl68* ~in.lwBrb    tohOl’8.8.d
acap8nutlOa In countlas aoalag withia thdr tenm. 8re de
puGlent
      upoa
 lloabllltrin any future rlu                    -- --
  tioa braakbts a8 coatalmd~                    3. and S
by the term8 of said Arttale 305%0~ an-ma io'applleab1e onli
in fbiJ3g theMXimUm   lgorratOf8Ukp88atta   allmod
                                          1x1        ia fho8a
         ooriUj'dth%U the-tONUld
OOCLllti~8                          1iritB I O? n&d drtiOh8
3803 and 3891 OII&JRU8t 84. lm8; 8ad On08 aaah MXingpI*
80 f%Xed   it    h y8
                8tB           S;xed   mgaMle88         Of   fUtUl’   ‘0 CihUl@8 ,Of p0
htion    in 8~0     00~         a8,   MO-t       a8   inOma8d        L by ~rtmntwe
under      the   provi8ion8      of Boation 1S or 8ald,ArtIoN
                                                         ./   391180.

                 Trwtlng       *hi8 rill aid you in YoOr itUdY of MI&
opiaion8,wa are
                                                                Your8 very truly,

hPPR0VVirD
         UAI 3, 1944                                   Al’ToRlosr G3IWSBALOF TEXA8
Oeo. P. Blaakbum
Acting      A’l?tOkKlZIGSNSRAL        Or m.
                                                       BY           (8igned1
                                                                 Robert L. l.attImO~
                                                                           AaaI8tant
RLL:FF:JCY
                               APPR0VS-D:
                                  Opinion Gomaittee
                                  By 0. s., cha1rPran